Title: To Benjamin Franklin from Barthélemy-Pélage Georgelin du Cosquer with the Draft of Franklin’s Reply, 11 June 1778: résumé
From: Georgelin du Cosquer, Barthélemy-Pélage,Franklin, Benjamin
To: Franklin, Benjamin


<Paris, June 11, 1778, in French: Your concern, as an ally, for a nation that cherishes and reveres you as much as your own does must make you groan at the number and length of lawsuits in France. My patriotic plan, modeled on the twenty-fifth article of the Pennsylvania constitution, to remedy these abuses will, I hope, have your support. The Lycurgus of the new Sparta, the oracle of politics as well as physics, would have the influence to assure me success. [The letter is endorsed “Cosquer Moyen de prevenir les Proces.”]>
[Franklin’s answer:] Personne, Monsieur, ne doit estre, et n’est éfféctivement plus attaché que moy aux français, et je ne puis que vous louer du desir que vous avez de leur estre utile; vous leur rendriez éfféctivement un signalé service en établissant chez eux un moyen de diminuer et d’abreger les procès que je regarde comme un des plus grands fleaux de la Société. Mais le peu de connoissance que j’ay de vos loix écrites et des dispositions de vostre nation a cet égard, ne me permet pas d’aprecier celuy que vous me Proposez; quoyque je ne mérite pas, Monsieur, la confiance que vous me témoignez, je sens combien elle m’honore et je vous prie de recevoir les asseurances de l’estime avéc laquelle je suis Monsieur Vostre tres humble et tres obeissant serviteur Passy ce [blank in MS]
